Case 1:20-cv-00054-JAO-RT Document 69 Filed 02/05/21 Page 1 of 1          PageID #: 340




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                   CIVIL NO. 20-00054 JAO-RT

              Plaintiff,                      ORDER ADOPTING MAGISTRATE
                                              JUDGE’S FINDINGS AND
        vs.                                   RECOMMENDATION

  DENLEY J. OMPOY, et al.,

              Defendants.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

       Findings and Recommendation having been filed and served on all parties

 on January 15, 2021, and no objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

 § 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Grant

 the United States’ Motion for Default Judgment Against Defendants Pinnacle

 Credit Services, LLC and First Resolution Investment Corporation,” ECF No. 65,

 is adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED:       Honolulu, Hawai‘i, February 5, 2021.
